Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 18-33 are currently being examined.  Claims 1-17 were canceled in a preliminary amendment.  Claims 18-30 and 32-33 are allowed.  Claim 31 is objected to.

Quayle Action
This application is in condition for allowance except for the following formal matter:  
Claim 31 is objected to for two reasons as set forth hereinbelow.
The preamble of Claim 31 begins with the phrase “Use of a multi trolley vehicle for operation on an automated storage and retrieval system…”.  It is unclear whether the phrase is intended to have Claim 31 be a method claim, or a system claim, or an apparatus claim.  As Claim 31 is presently written, it is none of the above.  However, some of the limitations of Claim 31 are already set forth in certain of the limitations of Claim 18.  Correction is required.
Claim 31 appears to be an independent claim based on the language of its preamble.  However, an independent claim cannot refer to any other claim.  Claim 31 refers back to Claim 18.
Claim 31 must either be amended to include all the claim limitations of claim 18 referenced therein, or the claim canceled.  Alternatively, the claim may be written in proper dependent claim format if Claim 31 is not intended to be independent claim, with particular attention paid to avoid any antecedent basis issues.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).

Conclusion
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached on (313)446-4903 from 9:00am to 4:00pm EST Monday through Thursday and on Friday between 9:00am -11:00am EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 23, 2022